UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-33207 Universal Power Group, Inc. (Exact name of registrant as specified in its charter) TEXAS 75-1288690 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1720 Hayden Drive, Carrollton, Texas (Address of principal executive offices) (Zip Code) (469) 892-1122 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ As of November 9, 2012, 5,020,000 shares of Common Stock were outstanding. Table of Contents Page PART I — Financial Information 1 Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets September 30, 2012 (Unaudited) and December 31, 2011 1 Condensed Consolidated Statements of Operations (Unaudited) 3 Condensed Consolidated Statements of Comprehensive Income (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II — Other Information 16 Item 1. Legal Proceedings 16 Item 6. Exhibits 16 Signatures 17 FORWARD-LOOKING STATEMENTS This report includes forward-looking statements as the term is defined in the Private Securities Litigation Reform Act of 1995 or by the U.S. Securities and Exchange Commission (“SEC”) in its rules, regulations and releases, regarding, among other things, all statements other than statements of historical facts contained in this report, including statements regarding our future financial position, business strategy and plans and objectives of management for future operations.The words “believe,” “may,” “estimate,” “continue,” “anticipate,” “intend,” “should,” “plan,” “could,” “target,” “potential,” “is likely,” “will,” “expect” and similar expressions, as they relate to us, are intended to identify forward-looking statements.We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy and financial needs.These forward-looking statements are subject to a number of risks, uncertainties and assumptions described in “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2011 filed with the SEC (“Annual Report”) and elsewhere in this report.In addition, our past results of operations do not necessarily indicate our future results. Other sections of this report may include additional factors which could adversely affect our business and financial performance.Moreover, the third-party logistics services business and the battery and related power accessory supply and distribution business are highly competitive and rapidly changing.New risk factors emerge from time to time and it is not possible for us to anticipate all the relevant risks to our business, and we cannot assess the impact of all such risks on our business or the extent to which any risk, or combination of risks, may cause actual results to differ materially from those contained in any forward-looking statements.Those factors include, among others, those matters disclosed as Risk Factors set forth in our Annual Report. Except as otherwise required by applicable laws and regulations, we undertake no obligation to publicly update or revise any forward-looking statements or the risk factors described in our Annual Report, whether as a result of new information, future events, changed circumstances or any other reason.Neither the Private Securities Litigation Reform Act of 1995 nor Section 27A of the Securities Act of 1933 provides any protection to us for statements made in this report.You should not rely upon forward-looking statements as predictions of future events or performance.We cannot assure you that the events and circumstances reflected in the forward-looking statements will be achieved or occur.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. (i) PART I — FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements UNIVERSAL POWER GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS (Amounts in thousands except share amounts) September 30, December 31, (unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable: Trade, net of allowance for doubtful accounts of $343 (unaudited) and $384 Other Inventories – finished goods, net of allowance for obsolescence of $785 (unaudited) and $830 Current deferred tax assets Income tax receivable Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT Logistics and distribution systems Machinery and equipment Furniture and fixtures Leasehold improvements Vehicles Total property and equipment Less accumulated depreciation and amortization ) ) Net property and equipment GOODWILL INTANGIBLES, net OTHER ASSETS 98 NON-CURRENT DEFERRED TAX ASSET TOTAL ASSETS $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 UNIVERSAL POWER GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) LIABILITIES AND SHAREHOLDERS’ EQUITY (Amounts in thousands except share amounts) September 30, December 31, (unaudited) CURRENT LIABILITIES Line of credit $ $ Accounts payable Accrued liabilities Current portion of settlement accrual — Current portion of capital lease and note obligations Current portion of deferred rent — 14 Total current liabilities LONG-TERM LIABILITIES Capital lease and note obligations, less current portion TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Common stock - $0.01 par value, 50,000,000 shares authorized, 5,020,000 shares issued and outstanding 50 50 Additional paid-in capital Retained earnings Accumulated other comprehensive loss — ) Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to unaudited condensed consolidated financial statements. 2 UNIVERSAL POWER GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (Amounts in thousands except per share data) Three Months Ended September 30, Nine Months Ended September 30, Net sales $ Cost of sales Gross profit Operating expenses Operating income Interest expense ) Other, net 3 — — Total other expense, net ) Income from continuing operations before provision for income taxes Provision for income taxes ) Income from continuing operations 43 Discontinued operations: Gain (loss) from operations of discontinued Monarch Outdoor Adventures, LLC (including loss on disposal of $616 in Q2 2012) — 40 ) ) Provision for income taxes — ) 61 Gain (loss) on discontinued operations — 26 ) ) Net income $
